Beck, J.
The Court of Appeals' certified to this court the following ques- , tion: “Can sodomy be committed by the mouth or otherwise than per anum?” Under the ruling in the case of Herring v. State, 119 Ga. 709 (46 S. E. 876), the foregoing question is answered in the affirmative. After a review, upon request by counsel for plaintiff in error, of the case of Herring v. State, this court is of the opinion that the ruling made in that case should not be reversed, and the law as there stated applicable to the instant case must stand as the rule in this State.

All the Justices concur.